TOM GLAZE, Justice, dissenting. I dissent. This Teacher Fair Dismissal case should not have been decided on a motion for summary judgment because a genuine issue of material fact exists. The issue is whether the school district concealed the true reasons for reassigning Joe McCaskill on May 29, 1990, when the district removed him from his coaching duties. The evidence submitted below reflects the district may (or may not) have done so, depending upon which version of facts given by Superintendent Benny Gooden you choose to believe. Indisputably, McCaskill was advised of a “change in assignment” to teach computer classes. On reassignment, his salary was reduced from $29,731 to $27,200. Gooden stated that no written reason was given McCaskill concerning his reassignment, and he had no knowledge of anyone discussing with McCaskill the fact McCaskill’s behavior, while a coach, played a role in the reassignment. Over three years later, August 23, 1993, McCaskill appeared at a school board meeting involving an unrelated matter when a board member, Michael Helm, openly revealed McCaskill had been removed from his coaching responsibilities because of the abusive behavior he had shown towards school children. McCaskill said that this was the first time he had been informed of the reason for his earlier reassignment. He subsequently brought this suit against the school district, alleging the district had violated the Teacher Fair Dismissal Act by violating Ark. Code Ann. § 6-17-1504(c) (Repl. 1994), which provides as follows: (c) Whenever a superintendent or other school administrator charged with the supervision of a teacher believes or has reason to believe that a teacher is having difficulties or problems meeting the expectations of the district or its administration and the administrator believes or has reason to believe the problems could lead to termination or nonrenewal of contract, the administrator shall bring the problems and difficulties to the attention of the teacher involved in writing and shall document the efforts which have been undertaken to assist the teacher to correct whatever appears to be the cause for potential termination or nonrenewal. (Emphasis added.) The district argues it did not violate § 6-17-1504(c) because the proof shows McCaskill’s behavior was not the reason for his reassignment. The evidence is very much in conflict on this issue. Besides Helm’s statement already mentioned, Gooden’s testimony presented proof that McCaskifl’s alleged abusive behavior played a role in his reassignment. For example, Gooden said that his decision to approve reassignment of McCaskill was based upon the recommendations of the director of athletics, Bill Stancil. Gooden stated that he had attended a lot of athletic events and had observed some things McCaskill had done which Gooden thought were inappropriate. He further said his personal observations verified what Stancil “was speaking about.” Gooden related that when talking with Stancil about reassigning a coach, Gooden’s normal response would be “if there are behaviors that you (Stancil) are not pleased with, can we change those behaviors?” Stancil’s response was that you are not going to change those behaviors. Finally, Gooden testified that “[I]t is correct that I had a discussion with Bill Stancil about Joe McCas-kill’s behavior in the context of reassigning him.” In contrast to the above evidence, Gooden also offered testimony to the effect that McCaskill’s behavior had nothing to do with his reassignment. The district relies on Gooden’s conflicting testimony when arguing it had no duty to comply with § 6-17-1504(c), requiring it to bring those behavioral problems and difficulties in writing to McCaskill’s attention. Instead, the district stood mute in this regard and chose to treat McCaskill’s removal merely as a reassignment. In making this choice, the district claimed it had no duty to comply with the requirements of the Teacher Fair Dismissal Act when contract terminations or nonrenewals are involved. In sum, whether the district intended to conceal its true reason for removing McCaskill from his coaching duties is a fact question, and, in view of the record before this court now, that question should be decided by a jury. Summary judgment simply is not appropriate in these circumstances. Finally, the trial court concluded that McCaskill was estopped from asserting his reliance on § 6-17-1504(c) and other statutory notice requirements because he entered a new contract with the district for the 1990-91 year. Of course, before estoppel applies, the party to be estopped must know the facts. Foote’s Dixie Dandy v. McHenry, Adm’r, 270 Ark. 816, 607 S.W.2d 323 (1980). Here, if a jury should decide the district withheld the true reason from McCaskill as to why he was removed and his contract was not renewed, the doctrine of estoppel would be inapplicable because McCaskill was unaware of his termination and the reasons therefore. If he had had this knowledge, he could have availed himself of the remedies afforded under the Teacher Fair Dismissal Act.